DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US 20180052329) (hereinafter Shen).
Regarding claim 1, Shen teaches A head-mounted display comprising: 
a display unit having a display for outputting graphical content (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles); 
a head support coupled to the display unit for engaging a head of a user to support the display unit with the display in front of an eye of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head support); and 
cameras that are each coupled to one of the display unit or the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support), 
wherein the cameras have camera fields of view that overlap horizontally to cooperatively provide the head- mounted display with a head-mounted display field of view of 360 degrees horizontal (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras).
Regarding claim 2, Shen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Shen teaches wherein when the head-mounted display is worn on the head of the user, the cameras are positioned below a top of the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the cameras would be positioned below top of user head when mount is worn); 
wherein the head-mounted display field of view of 360 degrees horizontal extends around the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras); 
wherein one or more of the cameras is a support-mounted camera that is coupled to the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to head support); 
wherein the head support extends around the head of the user (see Shen 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the support extends around the user head); and 
wherein one or more of the cameras is a display-mounted camera that is coupled to the display unit (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display).
Regarding claim 3, Shen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Shen teaches wherein when the head-mounted display is worn on the head of the user, the cameras are positioned below a top of the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the cameras would be positioned below top of user head when mount is worn).  
Regarding claim 4, Shen teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, Shen teaches wherein the head-mounted display field of view of 360 degrees horizontal extends around the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras).  
Regarding claim 5, Shen teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, Shen teaches wherein one or more of the cameras is a support-mounted camera that is coupled to and supported by the head support (see Shen paragraph 39-41 and .  
Regarding claim 6, Shen teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, Shen teaches wherein the head support extends around the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the support extends around the user head).  
Regarding claim 9, Shen teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, Shen teaches wherein the support-mounted camera is integrated with the head support (see Shen paragraph 43 and figure 4 regarding strap mounted camera being integrated with support strap).  
Regarding claim 11, Shen teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, Shen teaches wherein one or more of the cameras is display-mounted cameras that is coupled to and supported by the display unit (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display).  
Regarding claim 12, Shen teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, Shen teaches wherein the display-mounted cameras are integrated with the display unit (see Shen paragraph 41 and figure 3A regarding forward looking cameras integrated with a see through display).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20180052329) (hereinafter Shen) in view of Chan (US 20180164849) (hereinafter Chan).
Regarding claim 7, Shen teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
However, Shen does not explicitly teach a detachable display unit as needed for the limitations of claim 7. 
Chan, in a similar field of endeavor, teaches wherein the head support is removably coupleable to the display unit (see Chan paragraph 14 regarding removably coupled, electrically connected display device to head support, here called endless belt). 

One would be motivated to combine these teachings in order to provide design considerations in the field of HMDs (see Chan paragraph 1).
Regarding claim 8, the combination of Shen and Chan teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Chan teaches wherein the head support and the display unit form a removable data connection that transfers data between the support-mounted camera and the display unit (see Chan paragraph 14 regarding removably coupled, electrically connected display device to head support, here called endless belt, and paragraph 73 regarding display screen receiving CPU signals by electrical connections through terminal blocks- this is a removable data transferring connection).  
One would be motivated to combine these teachings in order to provide design considerations in the field of HMDs (see Chan paragraph 1).
Regarding claim 10, Shen teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
However, Shen does not explicitly teach a removable cameras as needed for the limitations of claim 10. 
wherein the support-mounted camera is removably coupled to the head support (see Chan paragraph 11 regarding removably coupled camera to head support, here called endless belt).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shen to include the teaching of Chan by incorporating the structural features of Chan’s HMD into the structure of Shen’s HMD as a matter of design choice. One of ordinary skill would recognize that Shen and Chen operate in the same field of endeavor.
One would be motivated to combine these teachings in order to provide design considerations in the field of HMDs (see Chan paragraph 1).
Claims 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20180052329) (hereinafter Shen) in view of Van Der Auwera et al. (US 20180199029) (hereinafter Van Der Auwera).
Regarding claim 13, Shen teaches A head-mounted display comprising: 
a display unit having a display (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles); 
a head support coupled to the display unit for engaging a head of a user to support the display unit with the display in front of an eye of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head support); and 
cameras that are each coupled to one of the display unit or the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support);

Van Der Auwera, in a similar field of endeavor, teaches wherein the head-mounted display provides one of an optical passthrough with a forward field of view or a forward-field video passthrough with a forward field of view (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment- in combination with Shen, the VR environment may be the stitched 360 degree video of Shen. This is broadly interpreted as a form of video passthrough- in that the external images of the user's actual environment are seen by the user in a "passthrough" manner, as consistent with the applicant's specification), 
the forward field of view being a span of an environment visible to the user by the one of the optical passthrough or the forward-field video passthrough (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment for the viewer); and 
wherein the head-mounted display provides an extended-field video passthrough with the display with images of the environment captured by the cameras from an extended field of view that is outside the forward field of view (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shen to include the teaching of Van Der Auwera by incorporating the 360 video content mapping of Van Der Auwera into the 360 video content capture and display of Shen, so that Shen is able to display video passthrough within the environment it is capturing. One of ordinary skill would recognize that the teachings of Van Der Auwera are intended for HMDs such as Shen’s.
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 14, the combination of Shen and Van Der Auwera teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Van Der Auwera teaches wherein the head-mounted display provides the optical passthrough (see Shen paragraph 41 and figure 3A regarding see through display where the video stitched and played on the display would augment the actual visual field in "optical passthrough"), and 
the forward field of view is the span of the environment visible directly by the user in a forward direction (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment for the viewer in an optical manner).
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 15, the combination of Shen and Van Der Auwera teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Van Der Auwera teaches wherein the extended field of view is outside of a span of 200 degrees horizontal in the forward direction (see Van Der Auwera paragraph 164 regarding definition of mapping for display to user in terms of a 90 degree forward field of view truncated pyramid, such that according to the definition of the mapping of Van Der Auwera, the extended field of view is handled as the remaining 270 degrees of the video content).  
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 16, the combination of Shen and Van Der Auwera teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Van Der Auwera teaches wherein the head-mounted display provides the forward-field video passthrough (see Shen paragraph 27 and figure 1 regarding non see through display where the video stitched and played on the display would replace the actual visual field in a "video passthrough"), and 
the forward field of view is the span of the environment visible to the user by the forward-field video pass through (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment for the viewer in an optical manner).
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 17, the combination of Shen and Van Der Auwera teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Van Der Auwera teaches wherein the forward field of view is 160 degrees or less horizontal (see Van Der Auwera paragraph 164 regarding definition of mapping for display to user in terms of a 90 degree forward field of view truncated pyramid).
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 18, the combination of Shen and Van Der Auwera teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Van Der Auwera teaches wherein the extended-field video passthrough is at least one of surrounded by the forward-field video passthrough, positioned above or below the forward-field video passthrough, or positioned to a side of the forward-field video passthrough (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment as the current viewport, all while the extended field of view viewports are simultaneous available for the viewer, positioned to the sides of the forward field in combination with Shen).  
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 19, the combination of Shen and Van Der Auwera teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
wherein the images of the extended-field video passthrough include one or more of singular images, combined images, or portions thereof captured by the cameras from the extended field of view (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment as the current viewport, all while the extended field of view viewports are simultaneous available for the viewer, positioned to the sides of the forward field in combination with Shen, where these are combined stitched images taken by the cameras of Shen).  
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 20, Shen teaches A head-mounted display comprising: 
a display unit having a display (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles); 
a head support coupled to the display unit for engaging a head of a user to support the display unit with the display in front of an eye of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head support); and 
cameras that are each coupled to one of the display unit or the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support), 
wherein the cameras have camera fields of view that overlap horizontally to cooperatively provide the head- mounted display with a head-mounted display field of view of 360 degrees horizontal (see Shen paragraph 39-41 and figure 3A regarding head mounted ;
However, Shen does not explicitly teach 360 content storage as needed for the limitations of claim 20. 
Van Der Auwera, in a similar field of endeavor, teaches wherein the head-mounted display stores 360-degree graphical content that includes images captured by the cameras from the head-mounted display field of view (see Van Der Auwera paragraph 6-7 regarding storage of 360 field of view data- in combination with Shen, this may be the 360 degree video content of Shen, mapped to the field of view of Van Der Auwera. Paragraph 53 of Van Der Auwera describes its teachings applied to an HMD, and the storage of video data may be performed in the HMD of Shen).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Shen to include the teaching of Van Der Auwera by incorporating the 360 video content mapping and storing of Van Der Auwera into the 360 video content capture and display of Shen, so that Shen is able to store video data in order to display video passthrough within the environment it is capturing. One of ordinary skill would recognize that the teachings of Van Der Auwera are intended for HMDs such as Shen’s.
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Regarding claim 21, the combination of Shen and Van Der Auwera teaches all aforementioned limitations of claim 20, and is analyzed as previously discussed.
wherein the head-mounted display processes the images by stitching the images to form combined images that form the 360-degree graphical content (see Shen paragraph 74 regarding stitching images to form 360 degree graphical content- in combination with Van Der Auwera- the processing may be performed by the integrated processor in the HMD as taught by Van Der Auwera).  
Regarding claim 22, the combination of Shen and Van Der Auwera teaches all aforementioned limitations of claim 20, and is analyzed as previously discussed.
Furthermore, the combination of Shen and Van Der Auwera teaches wherein the head-mounted display provides a video passthrough with the images captured by the cameras (see Van Der Auwera paragraph 53-56 regarding 360 VR environment analogous to the 360 VR goggles of Shen, where a 360 environment is presented to a user and the field of view changes based on motions of a user. Paragraph 64 establishes a forward field of view of the environment- in combination with Shen, the VR environment may be the stitched 360 degree video of Shen. This is broadly interpreted as a form of video passthrough- in that the external images of the user's actual environment are seen by the user in a "passthrough" manner, as consistent with the applicant's specification).
One would be motivated to combine these teachings in order to provide teachings related towards displaying 360 video in an HMD (see Van Der Auwera paragraphs 53-54). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483